Citation Nr: 1440962	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-32 612	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lupus erythematosus. 

2.  Entitlement to service connection for peripheral neuropathy of both lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision (which denied service connection for lupus erythematosus) and a September 2011 rating decision (which denied service connection for peripheral neuropathy of both lower extremities) of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  

In May 2011 correspondence to a member of Congress, the Veteran asserted that his peripheral artery disease, osteoarthritis, and rheumatoid arthritis (in addition to other disabilities previously claimed) are due to exposure to herbicides in service.  As he appears to be raising claims of service connection for these disabilities, they are referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.

The issue of service connection for peripheral neuropathy of both lower extremities is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record during his June 2013 Board videoconference hearing, the Veteran withdrew his appeal seeking service connection for lupus erythematosus; there is no question of fact or law remaining before the Board regarding this matter.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in the matter of service connection for lupus erythematosus.  38 U.S.C.A. §§  7104, 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for lupus erythematosus, there is no reason to belabor the impact of the VCAA on the matter since any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the June 2013 videoconference hearing, the Veteran withdrew his appeal seeking service connection for lupus erythematosus.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on this matter and the appeal must be dismissed.


ORDER

The appeal seeking service connection for lupus erythematosus is dismissed.




REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim of service connection for peripheral neuropathy of both lower extremities.  See 38 C.F.R. § 3.159.  

The Board observes that during the pendency of this claim, VA has amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection. 

On May 2010 VA peripheral nerves examination, the examiner opined that the Veteran's peripheral neuropathy does not warrant presumptive service connection as it was not noted in service and was not manifested within one year from the Veteran's last exposure to herbicides.  While the Board notes that the Veteran's peripheral neuropathy likely does not meet the definition of "early onset" peripheral neuropathy, he can still establish service connection by showing his disability is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).   Because the examiner did not address whether the Veteran's peripheral neuropathy was directly related to service, including his conceded exposure to herbicides, he must be afforded a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Additionally, in August 2010 correspondence to a member of Congress, the Veteran stated that his private physician opined that his peripheral neuropathy is due to exposure to Agent Orange and other herbicides while serving in Vietnam.  He has not submitted a statement by that physician to that effect.  This remand will afford him opportunity to do so.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should advise the Veteran that if his private physician is of the opinion that his peripheral neuropathy is due to service, including exposure to herbicides, he should submit a statement to that effect (with explanation of rationale including, if possible, citation to any supporting medical literature).  The Veteran and his representative should be afforded the opportunity to provide such information.

2.  After the appropriate period for response has lapsed, the AOJ should arrange for the Veteran to be examined by a neurologist (given the nature of the question posed) to determine the nature and likely etiology of his diagnosed peripheral neuropathy.  The entire record must be reviewed by the examiner.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Based on the factual record, please identify the likely etiology for the Veteran's peripheral neuropathy.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred during his service, to include as due to exposure to Agent Orange/herbicides therein?

The examiner should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


